DETAILED ACTION
1.          Claims 1, 2, 4, 5, 7, 8, 10, and 11 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/31/2020, the Office acknowledges the current status of the claims: claims 1, 2, 4, 5, 7, 8, 10, and 11 have been amended, claims 3, 6, 9, and 12 have been cancelled, and no new matter appears to be added.
3.         In response to the amendments received in the Office on 12/31/2020, the objections of claims 2, 5, 8, and 11 have been withdrawn.

Response to Arguments
4.          Applicant’s arguments with respect to claims 1, 2, 4, 5, 7, 8, 10, and 11 being rejected under 35 USC §101 (statutory double patenting) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
5.          Applicant’s arguments with respect to claims 1, 2, 4, 5, 7, 8, 10, and 11 rejected as being anticipated by United States Patent Application Publication 2019/0012390 A1 to Zhang et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.          Claims 1, 2, 4, 5, 7, 8, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-34 (amendment received 12/31/2020) of copending Application No. 16/633312 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the reference application with obvious wording variations. Take an example of comparing claim 1 of pending application and claims 23 and 25 of the reference application:
Present Application, claim 1:
A network device comprising a processor configured to: 
determine an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group and a slot index;  
transmit, to a terminal, information on the 
initial value;  and 
transmit, to the terminal, the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group, and

the range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz,
the range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz,
a range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz, or
a range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz.

A network device comprising a processor configured to: 
determine an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group 
transmit, to a terminal, information on the 
initial value;  and 
transmit, to the terminal, the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group, and


Claim 25:
The network device according to claim 23, wherein the processor configured to:
determine the initial value based on a slot index, and 
wherein a range of the slot index is an integer from 0 to 9 for a value of subcarrier spacing being 15kHz,
the range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz,
the range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz,
a range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz, or
a range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz.


Claims 2, 4, 5, 7, 8, 10, and 11 of the present application are transparently found in claims 24 and 26-34 of the reference application with obvious wording variations
	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
8.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/00123910 A1 to Zhang et al. (hereinafter “Zhang”) in view of United States Patent Application Publication 2020/0052939 A1 to Xiong et al. claiming benefit and fully-supported at least by provisionally-filed application no. 62/502372, filed May 5, 2017 (page 7).
             Regarding Claim 1, Zhang discloses a network device comprising a processor configured to:
     determine an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group (Zhang: Figures 1-4 and [0233-0239] – a sending end transmits a downlink control information (DCI) to a receiving end (terminal/UE), the DCI comprises DMRS information based on a DMRS port group index. See also [0008], [0065], [0154-0156], and [0173-0174] – further information includes DMRS sequence information related to DMRS port groups.);
     transmit, to a terminal, information on the initial value (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239].); and
     transmit, to the terminal, the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239]. See also Figures 1-4.).
            Zhang does not expressly disclose determining an initial value for generating a DMRS sequence based on an index of a slot index and wherein a range of the slot index is an integer from 0 to 9 for a value of subcarrier spacing being 15kHz, the range 
            However, Xiong discloses determining an initial value for generating a DMRS sequence based on an index of a slot index (Xiong: [0104-0105] – “Additionally, DM-RS is generated based on a pseudo-random sequence, wherein the initialization seed is defined as a function of one or more of a physical cell ID (Identifier), a virtual cell ID, a slot index, or a scrambling ID, which can be indicated in the downlink control information (DCI)…”) and wherein a range of the slot index is an integer from 0 to 9 for a value of subcarrier spacing being 15kHz (Xiong: [0120] – “In a fourth set of embodiments associated with the third set of aspects, slot index can be defined in accordance with an associated numerology in each bandwidth part.  For instance, assuming a 10 ms frame duration, the slot index for a 15 kHz subcarrier spacing is from 0 to 9…”), the range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz, the range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz (Xiong: [0120] – “…while for a 60 kHz subcarrier spacing, the slot index is from 0 to 39.”), a range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz, or a range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz.

            Claims 4, 7, and 10, directed to different statutory classes of the invention, recite similar features as claim 1 and are therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Zhang further discloses a terminal and a method at a terminal in at least [0064] – corresponds to a receiving end. See also [0265] for processing elements.

10.        Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Xiong, and further in view of United States Patent Application Publication 2019/0173532 A1 to Liu et al. (hereinafter “Liu”).
            Regarding Claim 2, the combination of Zhang and Xiong discloses the network device according to claim 1, but does not explicitly disclose wherein DMRS ports included in the DMRS port group are QCLed.
            However, Liu discloses DMRS ports included in the DMRS port group are Quasi Co Located (QCLed) (Liu: [0035], [0060], and [0066-0068] – “For example, in the DMRS pattern stipulated in LTE, ports 7, 8, 11, and 13 are mapped onto a same time-frequency resource, and ports 9, 10, 12, and 14 are mapped onto another same time-frequency resource.  The DMRS pattern is used as an example, a rule of a particular relationship between the ports is as follows: [7, 8, 11, 13] and [9, 10, 12, 14] in the DMRS pattern are port groups that meet the QCL assumption, while another port group is a port group that does not meet the QCL assumption.  A person skilled in the art may understand that there may be many other patterns in future technical standards or protocols.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to the combination’s DMRS indexing procedure in view of Liu’s DMRS port groups to quasi-co-locate the port groups for the reasons of improving channel estimation.
            Claims 5, 8, and 11 recite similar features as claim 2 and are therefore similarly rejected as claim 2.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 13, 2021